Case 1:19-cv-05539-MKB-VMS Document 9 Filed 11/18/19 Page 1 of 6 PageID #: 32




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DISH NETWORK LLC, NAGRASTAR
LLC,

                  Plaintiffs,
                                                         19 cv 5539(MKB)(VMS)



ROY JAMES,
                                                                                           iru                       ro
                                                                                                                     \yj
                  Defendant.                                                                        NOV 1 8 2019

                                                                                           PRO SE OFFICE

                        ANSWER BY PRO SE DEFENDANT ROY JAMES'

         Pro se defendant Roy James^ hereby answers the allegations in the above-captioned
Complaint as follows:

              1. Lack information or belief sufficient to affirm or deny the allegations in paragraph

                  1.


             2. Lack information or belief sufficient to affirm or deny the allegations in

                  paragraph 1.

              3. Admit.

             4. Legal conclusion to which no response is required. To the extent a response is

                  required, deny the allegations in paragraph 4.

              5. Lack information or belief sufficient to affirm or deny the allegations in paragraph

                  5.




'Defendant is misidentified in the caption as "James Roy." He requests that the Clerk's Office correct the caption
to reflect the correct order of his name,'"Roy James."

^ A draft ofthis pleading was prepared with the help of an attorney in the City Bar Justice Center's Pro Se Legal
Assistance Project.

                                                          1
Case 1:19-cv-05539-MKB-VMS Document 9 Filed 11/18/19 Page 2 of 6 PageID #: 33




         6. Legal conclusion to which no response is required. To the extent a response is

            required, deny the allegations in paragraph 6.

         7. Deny the allegations in paragraph 7.

         8. Lack information or belief sufficient to affirm or deny the allegations in paragraph

            8.


         9. Lack information or belief sufficient to affirm or deny the allegations in paragraph

            9.


         10. Lack information or belief sufficient to affirm or deny the allegations in paragraph

             10.


         11. Lack information or belief sufficient to affirm or deny the allegations in paragraph

             11.


         12. Lack information or belief sufficient to affirm or deny the allegations in paragraph

             12.


         13. Lack information or belief sufficient to affirm or deny the allegations in paragraph

             13.


         14. Lack information or belief sufficient to affirm or deny the allegations in paragraph

             14.


         15. Lack information or belief sufficient to affirm or deny the allegations in paragraph

             15.


         16. Lack information or belief sufficient to affirm or deny the allegations in paragraph

             16.


         17. Lack information or belief sufficient to affirm or deny the allegations in paragraph

             17.
Case 1:19-cv-05539-MKB-VMS Document 9 Filed 11/18/19 Page 3 of 6 PageID #: 34




        18. Lack information or belief sufficient to affirm or deny the allegations in paragraph

            18.


        19. Lack information or belief sufficient to affirm or deny the allegations in paragraph

            19.


        20. Lack information or belief sufficient to affirm or deny the allegations in paragraph

            20.


        21. Lack information or belief sufficient to affirm or deny the allegations in paragraph

            21.


        22. Deny the allegations in paragraph 22.

        23. Deny the allegations in paragraph 23.

        24. Deny the allegations in paragraph 24.

         25. Defendant repeats his responses to the allegations as above.

         26. Deny the allegations in paragraph 26.

         27. Lack information or belief sufficient to affirm or deny the allegations in paragraph

            27 related to Plaintiffs' security system; otherwise deny the allegations in

            paragraph 27,including deny that Defendant engaged in any wrongful behavior.
         28. Lack information or belief sufficient to affirm or deny the allegations in paragraph

            28 related to Plaintiffs' security system; otherwise deny the allegations in

             paragraph 28,including that Defendant engaged in any wrongful behavior.
         29. Deny the allegations in paragraph 29.

         30. Deny the allegations in paragraph 30.

         31. Defendant repeats his responses to the allegations as above.

         32. Deny the allegations in paragraph 32.
Case 1:19-cv-05539-MKB-VMS Document 9 Filed 11/18/19 Page 4 of 6 PageID #: 35




           33. Lack information or belief sufficient to affirm or deny the allegations in paragraph

               33 regarding the passcodes; otherwise deny the allegations in paragraph 33,

               including that Defendant engaged in any wrongful behavior.

           34. Deny the allegations in paragraph 34.

           35. Deny the allegations in paragraph 35.

           36. Defendant repeats his responses as above.

           37. Deny the allegations in paragraph 37.

           38. Lack information or belief sufficient to affirm or deny the allegations in paragraph

               38 regarding Plaintiffs' security system; otherwise deny the allegations in

               paragraph 38, including that Defendant engaged in any wrongful behavior.

           39. Deny the allegations in paragraph 39.

           40. Deny the allegations in paragraph 40.

           41. Defendant repeats his responses to the allegations above.

           42. Deny the allegations in paragraph 42.

           43. Deny the allegations in paragraph 43.

           44. Deny the allegations in paragraph 44.

           45. Defendant repeats his responses to the allegations above.

           46. Deny the allegations in paragraph 46.

           47. Deny the allegations in paragraph 47.

           48. Deny the allegations in paragraph 48.

                                     First Affirmative Defense


       Plaintiffs fail to state a claim to legal relief under Federal Rule of Civil Procedure
12(b)(6).

                                   Second Affirmative Defense
Case 1:19-cv-05539-MKB-VMS Document 9 Filed 11/18/19 Page 5 of 6 PageID #: 36




         Some or all ofPlaintiffs' claims are barred by the applicable statutes oflimitations.

Dated:




Roy James
Defendant, pro se
71IE ad"" St.
Brooklyn, NY 11210
(347)247-9345
Case 1:19-cv-05539-MKB-VMS Document 9 Filed 11/18/19 Page 6 of 6 PageID #: 37




                                  AFFIRMATION OF SERVICE


      I, Roy James, declare xinder penalty of perjury that I have served a copy ofthe foregoing

      Answer by Pro Se Defendant upon Robert Richard Jones, attorney for Plaintiff, whose

      address is Coughlin & Gerhart LLP,P.O. Box 2039, Binghamton, NY 13902,by the

      following method:

      Check one


       1^us Mail.
           Hand delivery.

           Fed Ex,UPS,or other private carrier.

      Dated: //^       iQ
      Brooklyn, NY



                                           Roy James

                                           71 IE 24"* St.

                                           Brooklyn, NY 11210

                                           (347)247-9345




                                                                          ©sDW
                                                                                          \}dJ
                                                                         NOV 1 8 2019

                                                                  PRO SE OFFICE
